Citation Nr: 1721689	
Decision Date: 06/14/17    Archive Date: 06/23/17

DOCKET NO.  13-24 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Whether a reduction in the evaluation from 30 percent to 10 percent disabling, effective June 1, 2014, for scar, forehead, status post motor vehicle accident, was proper.

2.  Entitlement to an increased rating for scar, forehead, status post motor vehicle accident.

3.  Entitlement to service connection for traumatic brain injury.

4.  Entitlement to service connection for an acquired psychiatric disorder, to include depressive disorder, anxiety disorder, mood disorder and obsessive compulsive disorder.

5.  Entitlement to a total disability rating based on service-connected disabilities (TDIU).

6.  Entitlement to service connection for social phobia.

7.  Entitlement to service connection for bipolar disorder.


REPRESENTATION

Appellant represented by:	Christopher Loiacono, Agent


ATTORNEY FOR THE BOARD

A.Z., Counsel


INTRODUCTION


The Veteran had active duty service from May 1995 to May 1998.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from various rating decisions by the Regional Office (RO) of the Department of Veterans Affairs (VA) in San Diego, California.

The Board notes that the Veteran was scheduled for a Travel Board hearing in October 2016.  In a September 2016 statement, the Veteran's representative requested that the hearing be cancelled.  Accordingly, the Veteran's hearing request is deemed withdrawn.

Additionally, the Board notes that in a September 2015 rating decision, the Veteran was granted a separate, 10 percent rating for a painful forehead scar, and has perfected an appeal regarding a higher initial rating for such.  He has also requested a Travel Board hearing regarding such issue, and the Agency of Original Jurisdiction (AOJ) has already placed him on the list to be scheduled for a hearing.  Accordingly, the Board will not yet take jurisdiction of the issue.

In addition to depression and anxiety, the Veteran has been diagnosed with other psychiatric disabilities including mood disorder and obsessive compulsive disorder.  The Board has accordingly recharacterized the issue on appeal to comport with Clemons v. Shinseki, 23 Vet. App. 1 (2009).

In September 2016, the Veteran filed a claim for Vocational Rehabilitation, but such has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9 (b) (2016).

The issues of entitlement to an increased rating for scar, forehead, status post motor vehicle accident, and entitlement to service connection for: an acquired psychiatric disorder to include depressive disorder, anxiety disorder, mood disorder and obsessive compulsive disorder; social phobia; bipolar disorder; and, entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The March 2014 rating decision, October 2014 statement of the case and September 2015 supplemental statement of the case show that the RO did not properly apply, or provide notice of, the provisions of 38 C.F.R. § 3.344 regarding rating reductions.  

2.  The Veteran does not have a current diagnosis of traumatic brain injury.


CONCLUSIONS OF LAW

1.  The reduction of the evaluation for scar, forehead, status post motor vehicle accident, from 30 percent, to 10 percent disabling, was not proper and is void; therefore the 30 percent rating is restored effective June 1, 2014.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.105(e), 3.344 (2016).

2.  The criteria for service connection for traumatic brain injury have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).  

Given the Board's favorable decision with respect to the Veteran's rating reduction claim, no further discussion of the VCCA is required in relation to such claim.  The remaining VCAA discussion is therefore directed toward the Veteran's traumatic brain injury claim.

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  In August and September 2009, the Veteran was issued a VCAA-compliant notification prior to the initial March 2010 unfavorable decision herein on appeal.  Such letters advised the Veteran of the evidence and information necessary to substantiate his service connection claim, as well as his and VA's respective responsibilities in obtaining such evidence and information.  These letters also informed the Veteran of what type of information and evidence was needed to establish disability ratings and effective dates in accordance with Dingess/Hartman, supra.  Accordingly, VA has satisfied its duty to notify under the VCAA.  

Next, VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The claims file contains service treatment records and private and VA treatment records.  The Veteran has not identified any additional, outstanding records relevant to the claim herein decided that have not been requested or obtained.  

In December 2012, the Veteran underwent a VA examination for his claimed traumatic brain injury.  The Board finds that such VA examination is adequate to decide the issue as it was predicated on a review of the record, which includes the Veteran's statements; a review of his medical records; and, physical examination.  In this regard, the Board notes that such examination failed to reveal a current diagnosis of traumatic brain injury.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and/or opinion regarding the issue decided herein has been met.

For these reasons, the Board concludes that VA has fulfilled its duties to notify and assist the Veteran and will proceed to a decision.  
II.  Legal Criteria & Analysis

A.  Rating Reduction

A Veteran's disability will not be reduced unless an improvement in the disability is shown to have occurred.  38 U.S.C.A. § 1155 (West 2014).  

With respect to rating reductions, general regulatory requirements for disability ratings must be met in making a determination regarding whether improvement is shown.  Brown v. Brown, 5 Vet. App. 413 (1993).  The entire recorded history of the disability must be reviewed.  38 C.F.R. §§ 4.1, 4.2 (2015).  The evidence must reflect an actual change in the disability and not merely a difference in the thoroughness of the examination or in the use of descriptive terms.  38 C.F.R. § 4.13 (2015).  It must further show that the disability has improved in such a manner that the Veteran's ability to function under the ordinary conditions of life and work has been enhanced.  38 C.F.R. §§ 4.2, 4.10 (2015); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

In cases where a rating has been in effect for five years or more, the rating agency must make reasonably certain that the improvement will be maintained under the conditions of ordinary life even if material improvement in the physical or mental condition is clearly reflected.  Kitchens v. Brown, 7 Vet. App. 320 (1995).  A rating that has been in effect for five years or more may not be reduced on the basis of only one examination in cases where the disability is the result of a disease subject to periodic or episodic improvement.  38 C.F.R. § 3.344(a) (2015).  The five year period is calculated from the effective date of the rating to the effective date of the reduction.  Brown v. Brown, 5 Vet. App. 413 (1993).  If doubt remains, after according due consideration to all the evidence, the rating agency will continue the rating in effect.  38 C.F.R. § 3.344(b) (2015).  

When an RO reduces a rating without following the applicable regulations, the reduction is void ab initio.  Greyzck v. West, 12 Vet. App. 288 (1999).

In the March 2014 rating decision, the RO reduced the disability rating of a forehead scar from 30 percent to 10 percent effective June 1, 2014.  The 30 percent rating had been assigned by the RO in a February 2004 rating decision and was effective from August 5, 2003.  Thus, the rating had been in effect for well over five years, and the provisions of 38 C.F.R. § 3.344 apply.  

The RO reduced the disability rating of the forehead scar based on a December 2012 VA examination report which indicated that the Veteran had two scars on his forehead; one measuring 12 by 0.1 centimeters and the other 2 by 0.1 centimeters.  Such scars were not found to be painful or unstable; and there was no elevation, depression, adherence to underlying tissue or missing underlying soft tissue; nor was there abnormal pigmentation or texture.

Here, the March 2014 rating decision, October 2014 statement of the case and September 2015 supplemental statement of the case show that the RO did not properly apply, or provide notice of, the provisions of 38 C.F.R. § 3.344 regarding rating reductions.  In that regard, the RO did not address whether an improvement in disability actually occurred or whether any such improvement demonstrated an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  38 C.F.R. §§ 4.1, 4.2, 4.13 (2015); Brown v. Brown, 5 Vet. App. 413 (1993); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Instead, the RO appears to have measured the symptoms against the current criteria for evaluating scars.  In addition, neither the March 2014 rating decision, the October 2014 statement of the case, nor the September 2015 supplemental statement of the case includes adequate discussion of, or citation to, the provisions of 38 C.F.R. §  3.344, the primary regulation governing rating reductions.

The Board emphasizes that failure to consider and apply the provisions of 38 C.F.R. § 3.344, if applicable, renders a rating reduction void ab initio.  Such an omission is error and not in accordance with the law.  See Greyzck, 12 Vet. App. at 292.  See also Hayes v. Brown, 9 Vet. App. 67, 73 (1996); Dofflemyer, 2 Vet. App. 277.  Accordingly, the reduction of the disability rating from 30 percent to 10 percent for a forehead scar was not proper and is void ab initio.  Thus, the 30 percent disability rating must be restored effective from June 1, 2014.  Given the outcome warranted in view of this procedural defect, the Board need not address, from an evidentiary standpoint, the actual merits of the reduction.

B. Traumatic Brain Injury

The Veteran contends that he has a traumatic brain injury resulting from a car accident while in service.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection.  See 38 U.S.C.A. §§ 1110, 1131; Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability).  "In the absence of proof of a present disability there can be no valid claim."  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Here, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for a traumatic brain injury as the first element of service connection, i.e., a current diagnosis of such a disorder, has not been shown. 

In this regard, VA treatment records include the Veteran's history of an in-service head injury and that he believes he sustained a traumatic brain injury, but are silent for any confirmed diagnosis of traumatic brain injury.  Private treatment records similarly do not contain a diagnosis of traumatic brain injury.

In December 2012, the Veteran underwent a VA examination to determine whether he had a traumatic brain injury.  The examiner noted that, at the time of the Veteran's car accident, his records did not indicate any symptoms of concussion, nor during an examinations that followed.  In particular, he noted that an October 1996 service treatment record indicated head lacerations due to a car accident but dizziness and other neurological symptoms were absent.  At the Veteran's February 1998 separation examination, he reported a history of a head injury but denied headaches.  During the examination, mild memory loss was reported, but judgment, social interaction, orientation, motor activity and visual spatial orientation were normal.  No subjective symptoms or neurobehavioral effects were present.  The Veteran's communication was not impaired, nor was his consciousness.  Additionally, he was not found to have any subjective symptoms or any mental, physical or neurological conditions or residuals attributable to a traumatic brain injury.  The examiner noted that the Veteran's current symptoms were primarily extreme anxiety and tension, along with depression.

The only evidence that the Veteran currently suffers from a traumatic brain injury are his statements.  In this regard, the Board notes that the Veteran is competent to report his own symptoms or matters within his personal knowledge.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  In addition, laypersons may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (the Board's categorical statement that 'a valid medical opinion' was required to establish nexus, and that a layperson was 'not competent' to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).

However, matters of a diagnosis of a disability are not capable of lay observation.  Rather, such are matters within the province of trained medical professionals.  The Veteran, however, is not competent to opine that he has a traumatic brain injury attributable to service, as these questions of diagnosis and etiology require medical knowledge.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  In the instant case, there is no suggestion that the Veteran has had any medical training.  Therefore, as the Veteran does not have the appropriate medical training and expertise to competently self-diagnose a traumatic brain injury, the lay assertions in this regard have no probative value.  Jandreau, supra  at 1377 n.4 ("[s]ometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer"); see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  

The "current disability" requirement for service connection will be met when there is a disability at the time of filing or during the pendency of a claim.  McLain v. Nicholson, 21 Vet. App. 319, 321 (2007).  As there is no current disability, the issue of any in-service event, injury, or disease or a nexus never materializes.  See Shedden, 381 F.3d at 1166-67.  Therefore, in the absence of an identifiable traumatic brain injury, this claim is denied.

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a traumatic brain injury.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

As the reduction of the disability rating to 10 percent for scar, forehead, status post motor vehicle accident, was not proper, restoration of the 30 percent rating effective from June 1, 2014, is granted.

Service connection for traumatic brain injury is denied.


REMAND

Further development is required regarding the remaining issues on appeal, as detailed below.

As pertinent to the Veteran's claimed psychiatric disorders, the Board notes that his service treatment records are negative for any psychiatric complaints, and he was evaluated as psychiatrically normal during his February 1998 separation examination, and he denied symptoms of depression or excessive worry or nervous trouble of any sort on his accompanying Report of Medical History.  Post-service, private treatment records reflect treatment for obsessive compulsive disorder and social anxiety disorder in October 2001,  and later document treatment for bipolar disorder, mood disorder, depression and anxiety.

During the Veteran' December 2012 VA examination to assess his claimed traumatic brain injury, the examiner found that the Veteran, "was experiencing symptoms consistent with a chronic, severe anxiety disorder without agoraphobia," and that "this condition appears to have been present since his time in the service."  However, the examiner did not provide a full rationale for this finding.  Additionally, while the examiner noted symptoms of depression, he did not appear to render a diagnosis of such.  Given the various diagnoses of psychiatric disorders of record, the Board finds that a psychiatric examination and opinion is warranted to expand upon the December 2012 VA examiner's findings, and, particularly, to clarify the Veteran's psychiatric diagnoses and the etiology of such disorders, supported by a full rationale.  Accordingly, a remand is required for the Veteran's claim of an acquired psychiatric disorder, to include depressive disorder, anxiety disorder, mood disorder and obsessive compulsive disorder.  

Regarding the Veteran's claims of entitlement to service connection for social phobia and bipolar disorder, such claims were denied by the RO in an October 2014 rating decision.  The Veteran's representative responded by submitting a December 2014 statement expressing disagreement with such, which constitutes a timely notice of disagreement (NOD).  38 C.F.R. § 20.201. 

The Board notes that, effective March 24, 2015, all NODs are required to be submitted on a standardized form.  79 Fed. Reg. 57,660 (Sept. 24, 2014) (eff. Mar. 24, 2015).  However, this provision does not apply to claims that were pending at the time the change became effective.  As the Veteran's representative submitted a statement intended as an NOD prior to the effective date of the change, such claims were pending prior to the effective date of the change and the Board will therefore accept the December 2014 statement as a notice of disagreement.  There is no indication that any further action has been taken on these issues, and therefore a remand is required for the issuance of a statement of the case and to provide the Veteran with an opportunity to perfect an appeal.  Manlincon v. West, 12 Vet. App. 238 (1999).

Furthermore, the Board finds that the Veteran's claim of an acquired psychiatric disorder, to include depressive disorder, anxiety disorder, mood disorder and obsessive compulsive disorder, is inextricably intertwined with the Veteran's claims of entitlement to service connection for social phobia and bipolar disorder.  Two or more issues are inextricably intertwined if one claim could have significant impact on the other.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Given the related nature of the Veteran's psychiatric claims, and that further development is required regarding those claims, the Board finds such development may impact the outcome of those claims.

Additionally, the Veteran's claim of entitlement to an increased rating for scar, forehead, status post motor vehicle accident, is inextricably intertwined with his claim of entitlement to an initial rating in excess of 10 percent for a painful forehead scar, for which the Veteran is currently awaiting a Travel Board hearing.  As such claims pertain to the same disability, the development of the Veteran's separate scar rating, to include any testimony and forthcoming medical evidence, may well be pertinent to the Veteran's claim for an increased rating for such scar, herein on appeal.  Accordingly, adjudication of such claim is deferred until the Board adjudicates the Veteran's claim of entitlement to an initial rating in excess of 10 percent for a painful forehead scar.

Lastly, the Veteran's claim of entitlement to TDIU is inextricably intertwined with the claims remanded herein.  The outcome of such claims may impact his claim for TDIU.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any recent, outstanding VA treatment records and associate them with the electronic claims file.

2.  Schedule the Veteran for a VA examination to determine the nature and etiology of his acquired psychiatric disorder.  The file must be made available to the examiner. The examiner shall note in the examination report that the file was reviewed. 

For each psychiatric disorder diagnosed, the examiner should opine whether it is at least as likely as not that the disorder is directly related to service.

In rendering an opinion, the examiner should consider the December 2012 VA opinion which found that the Veteran's anxiety disorder had existed since service,  as well as post-service treatment records showing psychiatric care beginning in October 2000, as well as the Veteran's lay statements.

The examiner must provide a comprehensive report including a complete rationale for all opinions and conclusions reached, citing the objective medical findings leading to the conclusion(s).

3.  Issue a Statement of the Case addressing the issues of entitlement to service connection for social phobia and bipolar disorder.

Inform the Veteran that in order to complete the appellate process for these issues, he should submit a timely substantive appeal.

If the Veteran perfects his appeal by filing a timely substantive appeal, the matters should be returned to the Board for further appellate review, if otherwise in order.

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


